Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 11/18/2021 is considered by the examiner.
Reasons for Allowance
Claims 1, 2, 5, 6, 8, 10, and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Arguments and amendments submitted on 11/18/2021 were considered and found to be sufficient to overcome the outstanding rejection and prior art of the record. 
Regarding claims 1 and 19, the closest art of the record, Baurhenne (GB 788,149) in view of Young (US 3703739), teaches a polishing disc or mop for a floor, as described in the previous office action, however Baurhenne when taken alone or in combination, does not teach, suggest, or make obvious, the upper and lower stripping surfaces configured to engage a floor in their entirety in combination with the overlapping side edge portions secured together, and an angled leading cutting edge forward of the attachment line of securement between each overlapping side edge portions on both the upper and lower stripping surfaces, in combination with the additional elements as recited. Modification of Baurhenne to meet the claimed invention would require redesign of the central wire portion and remove the ability to adjust the 
Claims 2, 5, 6, 8, 10, 12-18 and 20-26 are allowed herein as being dependent from an allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723